Citation Nr: 1218912	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for Morton's neuromas, bilateral, post-operative, 4th-5th toes, deviation of great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that in the January 2011 Remand, it expanded the issue of service connection for PTSD to be inclusive of other psychiatric disorders, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has since been granted service connection for major depressive disorder.  Nonetheless, she still wishes to pursue service connection for PTSD.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The January 2011 Board Remand directed that certain objectives be completed prior to readjudication of the Veteran's claims.  Once the prescribed development was completed, the RO was to readjudicate the case in a Supplemental Statement of the Case, considering the newly developed evidence along with the evidence already of record.  The record does not reflect that a Supplemental Statement of the Case was ever issued.  The Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Veteran is procedurally entitled to have initial review of the new evidence in her claim by the agency of original jurisdiction.  38 C.F.R. §§ 19.37 20.1304 (2011).  In an April 2012 Appellant's Brief, the Veteran's representative asked to have the Veteran's claim remanded so that a Supplemental Statement of the Case could be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC shall readjudicate the Veteran's claims, and if the benefits sought on appeal are not granted in full, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



